DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “positioned a top” in line 2. It is suggested to amend to --positioned on a top-- in order to fix a grammatical issue.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weems et al. (US 2007/0137942).
Regarding claim 1, Weems discloses a fluid transfer device comprising: a battery 10 (see fig. 8 and paragraph 25); a motor (paragraph 26); a pump operatively coupled  wherein the operational arm 6 includes: an inlet (adjacent adaptor 76; see fig. 8) into which fluid is suctioned and received (via the hose 78; see fig. 8), in which the suctioned fluid enters the operational arm 6 of the fluid transfer device (see fig. 8); and an outlet (adjacent fitting 14) which receives and directs the suctioned fluid out from the operational arm 6 (see fig. 8).
Regarding claim 2, Weems discloses wherein: the outlet is upward facing and is positioned a top surface of the operational arm 6 (see fig. 8); and the inlet is downward facing and is positioned on an underside of the operational arm 6 (see fig. 8).
Regarding claim 10, Weems discloses an actuation button which initiates operation of the transfer device (see paragraph 48).
Regarding claim 11, Weems discloses a display screen 66; an input mechanism (user input control; see paragraph 48); one or more processors; and a hardware-based memory device having executable instructions which, when executed by the one or more processors, cause the fluid transfer device to: receive user input using the input mechanism, in which the user input includes operational instructions for the fluid transfer device, including a directional flow of the fluid, a fluid transfer capacity, and a unit of measure (see paragraph 48).
.
Claims 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todden et al. (US 5,638,991).
	Regarding claim 1, Todden discloses a fluid transfer device comprising: a battery (see col. 6, lines 28-29) ; a motor (pump motor; see fig. 6); a pump 24 operatively coupled to the motor (see fig. 6 and col. 6, lines 39-40), in which the pump 24 is utilized to suction fluid from outside of the fluid transfer device (in as much as applicants; being fluid contained in a container; see fig. 7); a base (11A) adapted to be positioned on a surface (see fig. 7); a handle 110/120 that extends vertically from the base (11A); and an operational arm (via the console which includes the pump and switch 31; see fig. 7 and col. 6, lines 35-39) that extends in a horizontal direction from the handle 110/120 (see fig. 7), wherein the operational arm includes: an inlet into which fluid is suctioned and received (via the hose which extends within the container 10; see fig. 7), in which the suctioned fluid enters the operational arm of the fluid transfer device (see fig. 7); and an outlet 33 which receives and directs the suctioned fluid out from the operational arm (see fig. 7).
Regarding claim 3, Todden discloses wherein the inlet includes a rubberized conical spout 45 and an inlet hose which removably attaches to the conical spout (see fig. 7).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alekseyev et al. (US 8,915,331).
	Regarding claim 13, Todden discloses an actuator button (via user input control 100) which initiates fluid movement operations of the fluid transfer device (see paragraph 48). Todden discloses all the elements of the claimed invention except the teaching of a button to switch the fluid transfer device on and off.
	Alekseyev teaches a fluid transfer device including a button to switch the fluid transfer device on and off, allowing the device to be turned off during times of non-use (see col. 7, lines 5-13).
	Accordingly, it would have been obvious to one of ordinary skill in the art to provide the Todden device with, a button to switch the fluid transfer device on and off, as taught by Alekseyev, in order to provide means for turning the device off during times of non-use, preserving energy.


Allowable Subject Matter
Claims 4-9 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 15-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 4-9, the prior art of record fails to teach or render obvious wherein the outlet includes a rubberized conical spout. Regarding claim 12, the prior art of record fails to teach or render obvious wherein control over the directional flow enables bi-directional movement of fluid between the inlet and outlet. Regarding claims 15-20, the prior art of record fails to teach or render obvious wherein the handle is vertically adjustable to increase a height of the fluid transfer device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dawson et al. (US 5,230,374) discloses another fluid transferring apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        




/Vishal Pancholi/Primary Examiner, Art Unit 3754